Name: Council Regulation (EEC) No 3860/88 of 9 December 1988 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1989 fishing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 14. 12. 88 Official Journal of the European Communities No L 345/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3860/88 of 9 December 1988 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1989 fishing year for others compared with prices applicable during the current fishing year ; whereas, in the absence of certain information concerning price trends for each fishery product with given commercial characteristics, conside ­ ration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices recorded currently ; Whereas in accordance with Articles 169 and 356 of the Act of Accesion, a fourth approximation of guide prices must take place on 1 January 1989 for Atlantic sardines of the species Sardina pilchardus and anchovies (Engraulis spp.), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last .amended by Regulation (EEC) No 3468/88 (2), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred to above involves for the 1989 fishing year an increase for certain products and the stabilization or decrease of prices HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1989 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1988 . For the Council The President Y. POTTAKIS (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 305, 10. 11 . 1988, p. 1 . No L 345/2 Official Journal of the European Communities 14. 12. 88 ANNEX Species Commercial specifications (') Guide price (Ecu/tonne)Freshness category Size Presentation 1 . Herrings of the species Clupea harengus Extra, A 1 Whole fish From 1 January to ' 31 July 1989 and from 1 October to 31 December 1989 , From 1 August to ] 30 September 1989 J 270 246 2. Sardines of the species Sardina pilchardus (a) Atlantic I 4  Member States other than Spain and Portugal  Spain, Portugal Extra Extra 3 3 Whole fish Whole fish 492 367 (b) Mediterranean Extra 3 Whole fish 459 3. Picked dogfish (Squalus acan ­ thias) Extra, A 2 Whole fish Gutted fish with head l | 852 4. Catshanks (Scyliorhinus spp.) Extra, A ' 1 1 Whole fishGutted fish with head 774 5. Redfish (Sebastes spp.) A 2 Whole fish 889 6. Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head « t 1 230 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head * 4 648 8 . Haddock (Melanogrammus aeglefinus) A or A 2 3 Gutted fish with head Gutted fish with head ' 886 9 . Whiting (Merlangus merlangus) A or A 2 3 Gutted fish with head Gutted fish with head &lt; 4 799 10. Ling (Molva spp.) Extra, A 1 , 2 Gutted fish with head 920 11 . Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish % 269 12. Mackerel of the species Scomber japohicus Extra or A 1 2 Whole fish Whole fish J 323 13. Anchovies (Engraulis spp.)  Member States other than Spain Extra 2 Whole fish 833'  Spain Extra 2 Whole fish 961 14. 12. 88 Official Journal of the European Communities No L 345/3 Species Commercial specifications (') Guide price (Ecu/tonne)Freshness category Size Presentation 14. Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish with head Gutted fish with head From 1 January to 30 April 1989 ¢ From 1 May to 31 December 1989 774 1 055 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 2 958 16. Megrim (Lepidorbombus spp.) Extra, A 1 , 2 Whole fish, gutted fish with head 1 869 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 500 18 . Monkfish (Lophius spp.) Extra, A 2, 3 Whole, gutted, with head 2121 Extra, A 2, 3 Without head 5 040 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water 1 545 20. Edible crab (Cancer pagurus)  1 Whole 1 500 21 . Norway lobster (Nephrops norvegicus) E, A 1 , 2 Whole 4 400 E, A 2 Tails 10 070 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .